Brewer, J.
The motion to dismiss this cause for want of jurisdiction, and suppress the service by publication, is overruled. The right to proceed against a non-residont defendant in certain cases is given by section 8 of the act of 1875. The act of 1887, § 5, expressly provides that nothing in this act shall repeal or affect any jurisdiction or right ■mentioned in said section 8; hence the same right exists now as before said act of 1887 to bring in non-residents by publication in cases mentioned in said section 8 of the act of 1875. That right is all that is attempted to be enforced in this case.